


EXHIBIT 10.13

 

RESTRICTED STOCK AWARD AGREEMENT

 

THIS RESTRICTED STOCK AWARD AGREEMENT (“Agreement”) is made as of July 18, 2007
by and between Orbitz Worldwide, Inc., a Delaware corporation (“Orbitz”), the
employee whose name is set forth on the signature page hereto (“Employee”) and,
with respect to Section 2 only, TDS Investor (Cayman) L.P., a Cayman Islands
limited partnership (“TDS”).

 

RECITALS

 

Orbitz has adopted the Orbitz Worldwide, Inc. 2007 Equity and Incentive Plan
(the “Plan”), a copy of which is attached hereto as Exhibit A.

 

Orbitz was a wholly owned direct or indirect subsidiary of TDS prior to an
initial public offering (the “Offering”) of Shares (as defined below).

 

Prior to the Offering, TDS granted a combination of Class B, Class B-1, Class C
and/or Class D Interests (the “TDS Equity Interests”) to Employee pursuant to
that certain Management Equity Award Agreement dated as of [DATE] (the “TDS
Award Agreement”). As a result of the Offering, in accordance with Section 6(c)
of the TDS Investor (Cayman) L.P. Second Amended and Restated 2006 Interest Plan
and in connection with Employee’s employment by Orbitz or one of its
subsidiaries (collectively, the “Company”), TDS, Orbitz and Employee desire to
adjust, exchange and/or replace the TDS Equity Interests in exchange for the
grant of Restricted Stock (as defined below) hereunder and, if applicable,
selected other grants made on or about the date hereof.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties to this Agreement, intending to be legally bound, agree as follows:

 

SECTION 1

 


DEFINITIONS

 


1.1.          DEFINITIONS. CAPITALIZED TERMS NOT OTHERWISE DEFINED HEREIN SHALL
HAVE THE MEANINGS ASCRIBED TO THEM IN THE PLAN. IN ADDITION TO THE TERMS DEFINED
IN THE PLAN, THE TERMS BELOW SHALL HAVE THE FOLLOWING RESPECTIVE MEANINGS:


 

“Agreement” has the meaning specified in the Preamble.

 

“Board” means the board of directors of Orbitz (or, if applicable, any committee
of the Board).

 

“Cause” shall have the meaning assigned such term in any employment agreement
entered into between the Company and Employee, provided that if no such
employment

 

--------------------------------------------------------------------------------


 

agreement exists or such term is not defined, then “Cause” shall mean (A)
Employee’s failure substantially to perform Employee’s duties to the Company
(other than as a result of total or partial incapacity due to Disability) for a
period of 10 days following receipt of written notice from the Company by
Employee of such failure; provided that it is understood that this clause (A)
shall not apply if the Company terminates Employee’s employment because of
dissatisfaction with actions taken by Employee in the good faith performance of
Employee’s duties to the Company, (B) theft or embezzlement of property of the
Company or dishonesty in the performance of Employee’s duties to the Company,
(C) an act or acts on Employee’s part constituting (x) a felony under the laws
of the United States or any state thereof or (y) a crime involving moral
turpitude, (D) Employee’s willful malfeasance or willful misconduct in
connection with Employee’s duties or any act or omission which is materially
injurious to the financial condition or business reputation of the Company or
its affiliates, or (E) Employee’s breach of the provisions of any agreed-upon
non-compete, non-solicitation or confidentiality provisions agreed to with the
Company, including pursuant to this Agreement and pursuant to any employment
agreement.

 

“Company” has the meaning specified in the Recitals.

 

[“Constructive Termination” shall have the meaning assigned such term in any
employment agreement entered into between the Company and Employee, provided
that if no such employment agreement exists or such term is not defined, then
“Constructive Termination” shall mean (A) any material reduction in Employee’s
base salary or target bonus (excluding any change in value of equity incentives
or a reduction affecting substantially all similarly situated executives); (B)
the failure of the Company to pay compensation or benefits when due, in each
case which is not cured within 30 days following the Company’s receipt of
written notice from Employee describing the event constituting a Constructive
Termination; (C) the primary business office of the Company being relocated by
more than 50 miles; or (D) a material and sustained diminution in Employee’s
duties and responsibilities as of the date of the Offering.](1)

 

“Disability” shall have the meaning assigned such term in any employment
agreement entered into between the Company and Employee, provided that if no
such employment agreement exists or such term is not defined, then “Disability”
shall mean Employee shall have become physically or mentally incapacitated and
is therefore unable for a period of nine (9) consecutive months or for an
aggregate of twelve (12) months in any eighteen (18) consecutive month period to
perform Employee’s duties under Employee’s employment. Any question as to the
existence of the Disability of Employee as to which Employee and the Company
cannot agree shall be determined in writing by a qualified independent physician
mutually acceptable to Employee and the Company. If Employee and the Company
cannot agree as to a qualified independent physician, each shall appoint such a
physician and those two physicians shall select a third who shall make such
determination in writing. The determination of Disability made in writing to the
Company and Employee shall be final and conclusive for all purposes of this
Agreement and any other agreement between the Company and Employee that
incorporates the definition of “Disability”.

 

--------------------------------------------------------------------------------

(1) Only include for CEO.

 

2

--------------------------------------------------------------------------------


 

“Employee” has the meaning specified in the Preamble.

 

“Grant Date” means the date hereof.

 

“Offering” has the meaning specified in the Recitals.

 

 “Orbitz” has the meaning specified in the Preamble.

 

 “Restricted Stock” has the meaning specified in Section 3.1 below.

 

“Share” means one share of the common stock, par value $0.01 per share, of
Orbitz.

 

“TDS” has the meaning specified in the Preamble.

 

“TDS Equity Interests” has the meaning specified in the Recitals.

 

SECTION 2

 

TDS EQUITY

 

2.1.          TDS Equity. Employee and TDS agree that, immediately concurrent
with the grant of the Restricted Stock (as defined below) contemplated
hereunder, all TDS Equity Interests, whether vested or unvested, shall be
extinguished without further payment and shall be of no further force or effect.
For the avoidance of doubt, if Employee owns any Class A-2 Interests in TDS or
holds any Restricted Equity Units in TDS, those Class A-2 Interests and
Restricted Equity Units shall not be modified in any respect under this
Agreement.

 

SECTION 3

 


GRANT OF RESTRICTED STOCK

 

3.1.          Grant of Restricted Stock. Subject to the terms and conditions
hereof, Orbitz hereby grants to Employee, as of the Grant Date,
[                  ] shares of restricted stock (the “Restricted Stock”). Each
share of Restricted Stock granted hereunder shall be a Share which is restricted
as to transfer, as provided in this Agreement. Employee shall have no further
rights with respect to any share of Restricted Stock that becomes a vested Share
or that is forfeited or terminates pursuant to this Agreement or the Plan.

 

SECTION 4

 

TERMS OF RESTRICTED STOCK

 

4.1.          Vesting Schedule.

 


(A)           SUBJECT TO THE PROVISIONS OF THIS AGREEMENT AND THE PLAN, THE
RESTRICTED STOCK SHALL VEST 5.555% ON AUGUST 25, 2007, SHALL VEST AN ADDITIONAL
8.586% ON EACH SUBSEQUENT NOVEMBER 25, FEBRUARY 25, MAY 25 AND AUGUST 25 THROUGH
FEBRUARY 25, 2010, AND SHALL BECOME FULLY VESTED ON MAY 25, 2010 (IF NOT
EARLIER) (EACH, A “SCHEDULED VESTING DATE”), PROVIDED,

 

3

--------------------------------------------------------------------------------


 


HOWEVER, THAT NO VESTING SHALL OCCUR AFTER THE TERMINATION OF EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY FOR ANY REASON, AND ANY UNVESTED RESTRICTED STOCK
SHALL BE IMMEDIATELY FORFEITED WITHOUT CONSIDERATION AFTER TERMINATION OF
EMPLOYEE’S EMPLOYMENT WITH THE COMPANY FOR ANY REASON.


 


(B)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE
RESTRICTED STOCK SHALL BECOME FULLY VESTED IMMEDIATELY PRIOR TO A CHANGE IN
CONTROL.


 


(C)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, UPON ANY
TERMINATION OF EMPLOYEE’S EMPLOYMENT WITH THE COMPANY BY THE COMPANY WITHOUT
CAUSE, THE SHARES OF RESTRICTED STOCK THAT WOULD HAVE BECOME VESTED HAD EMPLOYEE
REMAINED EMPLOYED BY THE COMPANY THROUGH ONE YEAR FROM THE DATE OF SUCH
TERMINATION SHALL BECOME IMMEDIATELY VESTED AS OF THE DATE OF SUCH TERMINATION.


 


(D)           [NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, UPON ANY
TERMINATION OF EMPLOYEE’S EMPLOYMENT WITH THE COMPANY (A) AS A RESULT OF DEATH
OR DISABILITY OR (B) BY EMPLOYEE AS A RESULT OF A CONSTRUCTIVE TERMINATION, THE
SHARES OF RESTRICTED STOCK WHICH WOULD HAVE BECOME VESTED ON:


 

(I)            THE NEXT FOUR SCHEDULED VESTING DATES SHALL BECOME IMMEDIATELY
VESTED AS OF THE DATE OF SUCH TERMINATION IF SUCH TERMINATION OCCURS BETWEEN
AUGUST 26 AND NOVEMBER 25 (INCLUSIVE);

 

(II)           THE NEXT THREE SCHEDULED VESTING DATES SHALL BECOME IMMEDIATELY
VESTED AS OF THE DATE OF SUCH TERMINATION IF SUCH TERMINATION OCCURS BETWEEN
NOVEMBER 26 AND FEBRUARY 25 (INCLUSIVE);

 

(III)          THE NEXT TWO SCHEDULED VESTING DATES SHALL BECOME IMMEDIATELY
VESTED AS OF THE DATE OF SUCH TERMINATION IF SUCH TERMINATION OCCURS BETWEEN
FEBRUARY 26 AND MAY 25 (INCLUSIVE); AND

 

(IV)          THE NEXT SCHEDULED VESTING DATE SHALL BECOME IMMEDIATELY VESTED AS
OF THE DATE OF SUCH TERMINATION IF SUCH TERMINATION OCCURS BETWEEN MAY 26 AND
AUGUST 25 (INCLUSIVE).](2)

 


(E)           THE BOARD MAY DETERMINE AT ANY TIME BEFORE THE RESTRICTED STOCK
EXPIRES OR TERMINATES THAT ANY OR ALL OF THE SHARES OF RESTRICTED STOCK SHALL
BECOME VESTED AT ANY TIME.


 

4.2.          Dividends. Employee shall be entitled to receive dividends which
become payable on the Restricted Stock at the time such dividends are paid to
other holders of Shares.

 

--------------------------------------------------------------------------------

(2) One year forward vesting for CEO in the case of involuntary termination,
death or disability or constructive termination.

 

4

--------------------------------------------------------------------------------


 

4.3.          Termination of Employment. Subject to Sections 4.1(b), (c) [and
(d)](3), if Employee’s employment with the Company terminates for any reason,
the Restricted Stock, to the extent not then vested, shall be immediately
forfeited without consideration. Restricted Stock so forfeited shall be
transferred to, and reacquired by, the Company without payment of any
consideration by the Company, and neither Employee nor any of Employee’s
successors or assigns shall thereafter have any further rights or interests in
such shares or certificates. If certificates containing restrictive legends
shall have theretofore been delivered to Employee, such certificates shall be
returned to the Company, complete with any necessary signatures or instruments
of transfer.

 

4.4.          Limited Transferability. The Restricted Stock may not be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of prior to
vesting. The Board may in its discretion, cancel all or any portion of any
outstanding restrictions prior to vesting.

 

4.5.          Certificate; Restrictive Legend. Employee agrees that any
certificate issued for shares of the Restricted Stock prior to the vesting
thereof shall be inscribed with the following legend:

 

This certificate and the shares of stock represented hereby are subject to the
terms and conditions, including forfeiture provisions and restrictions against
transfer (the “Restrictions”), contained in the Orbitz Worldwide, Inc. 2007
Equity and Incentive Plan and an agreement entered into between the registered
owner and Orbitz Worldwide, Inc. Any attempt to dispose of these shares in
contravention of the Restrictions, including by way of sale, assignment,
transfer, pledge, hypothecation or otherwise, shall be null and void and without
effect.

 

Upon each vesting of shares of the Restricted Stock, the Company shall issue to
Employee a stock certificate representing a number of Shares, free of the
restrictive legend described above, equal to the number of shares subject to
this Restricted Stock award which have vested. If certificates representing such
Restricted Stock shall have theretofore been delivered to Employee, such
certificates shall be returned to the Company, complete with any necessary
signatures or instruments of transfer prior to the issuance by the Company of
such unlegended Shares.

 

4.6.          Forfeiture. Notwithstanding anything herein to the contrary, if
the Board determines in good faith that Employee has (i) willfully engaged in
misconduct which is materially and demonstrably injurious to the Company; (ii)
willfully and knowingly participated in the preparation or release of false or
materially misleading financial statements relating to the Company’s operations
and financial condition; (iii) committed a willful act of fraud, embezzlement or
misappropriation of any money or properties of the Company or breach of
fiduciary duty against the Company that has a material adverse effect on the
Company; or (iv) breached any noncompetition or confidentiality covenants for
the benefit of the Company applicable to Employee (including, without
limitation, the covenants set forth in Section 5

 

--------------------------------------------------------------------------------

(3) Include for CEO only.

5

--------------------------------------------------------------------------------


 

below) during Employee’s employment or following termination of Employee’s
employment, then:

 


(A)           THE RESTRICTED STOCK, TO THE EXTENT NOT THEN VESTED, SHALL BE
IMMEDIATELY FORFEITED WITHOUT CONSIDERATION,


 


(B)           ANY RESTRICTED STOCK WHICH VESTED WITHIN FIVE (5) YEARS PRIOR TO
THE DATE OF BOARD DETERMINATION OF (I), (II), OR (III) ABOVE OR WITHIN THREE (3)
YEARS PRIOR TO THE DATE OF BOARD DETERMINATION OF (IV) ABOVE AND THEN HELD AS
SHARES BY EMPLOYEE SHALL BE FORFEITED AND RETURNED TO THE COMPANY WITHOUT
CONSIDERATION, AND


 


(C)           IN THE EVENT EMPLOYEE HAS SOLD OR OTHERWISE DISPOSED OF SHARES
ISSUED UPON THE VESTING OF ANY RESTRICTED STOCK WITHIN FIVE (5) YEARS PRIOR TO
THE DATE OF BOARD DETERMINATION OF (I), (II), OR (III) ABOVE OR WITHIN THREE (3)
YEARS PRIOR TO THE DATE OF BOARD DETERMINATION OF (IV) ABOVE, EMPLOYEE SHALL PAY
TO THE COMPANY THE GREATER OF (X) ANY PROCEEDS RECEIVED FROM SUCH SALE OR OTHER
DISPOSITION, OR (Y) THE FAIR MARKET VALUE (AS DETERMINED BY THE BOARD IN GOOD
FAITH) OF SUCH SHARES AS OF THE TIME OF BOARD DETERMINATION OF MISCONDUCT OR
BREACH.


 

SECTION 5

 

NON-COMPETITION AND CONFIDENTIALITY

 

5.1.          Non-Competition.

 


(A)           FROM THE DATE HEREOF WHILE EMPLOYED BY THE COMPANY AND FOR A
[TWO][ONE](4)-YEAR PERIOD FOLLOWING THE DATE EMPLOYEE CEASES TO BE EMPLOYED BY
THE COMPANY (THE “RESTRICTED PERIOD”), IRRESPECTIVE OF THE CAUSE, MANNER OR TIME
OF ANY TERMINATION, EMPLOYEE SHALL NOT USE HIS OR HER STATUS WITH THE COMPANY OR
ANY OF ITS AFFILIATES TO OBTAIN LOANS, GOODS OR SERVICES FROM ANOTHER
ORGANIZATION ON TERMS THAT WOULD NOT BE AVAILABLE TO HIM OR HER IN THE ABSENCE
OF HIS OR HER RELATIONSHIP TO THE COMPANY OR ANY OF ITS AFFILIATES.


 


(B)           DURING THE RESTRICTED PERIOD, EMPLOYEE SHALL NOT MAKE ANY
STATEMENTS OR PERFORM ANY ACTS INTENDED TO OR WHICH MAY HAVE THE EFFECT OF
ADVANCING THE INTEREST OF ANY COMPETITORS OF THE COMPANY OR ANY OF ITS
AFFILIATES OR IN ANY WAY INJURING THE INTERESTS OF THE COMPANY OR ANY OF ITS
AFFILIATES AND THE COMPANY AND ITS AFFILIATES SHALL NOT MAKE OR AUTHORIZE ANY
PERSON TO MAKE ANY STATEMENT THAT WOULD IN ANY WAY INJURE THE PERSONAL OR
BUSINESS REPUTATION OR INTERESTS OF EMPLOYEE; PROVIDED, HOWEVER, THAT, SUBJECT
TO SECTION 5.2, NOTHING HEREIN SHALL PRECLUDE THE COMPANY AND ITS AFFILIATES OR
EMPLOYEE FROM GIVING TRUTHFUL TESTIMONY UNDER OATH IN RESPONSE TO A SUBPOENA OR
OTHER LAWFUL PROCESS OR TRUTHFUL ANSWERS IN RESPONSE TO QUESTIONS FROM A
GOVERNMENT INVESTIGATION; PROVIDED, FURTHER, HOWEVER, THAT NOTHING HEREIN SHALL
PROHIBIT THE COMPANY AND ITS AFFILIATES FROM DISCLOSING THE FACT OF ANY
TERMINATION OF EMPLOYEE’S EMPLOYMENT OR THE CIRCUMSTANCES FOR SUCH A
TERMINATION. FOR PURPOSES OF THIS SECTION 5.1(B), THE TERM “COMPETITOR” MEANS
ANY ENTERPRISE OR BUSINESS THAT IS ENGAGED IN, OR HAS PLANS TO ENGAGE IN, AT ANY
TIME DURING THE RESTRICTED PERIOD, ANY ACTIVITY THAT COMPETES WITH THE
BUSINESSES

 

--------------------------------------------------------------------------------

(4)Two years for CEO; one year for SVPs.

 

6

--------------------------------------------------------------------------------


 


CONDUCTED DURING OR AT THE TERMINATION OF EMPLOYEE’S EMPLOYMENT, OR THEN
PROPOSED TO BE CONDUCTED, BY THE COMPANY AND ITS AFFILIATES IN A MANNER THAT IS
OR WOULD BE MATERIAL IN RELATION TO THE BUSINESSES OF THE COMPANY OR THE
PROSPECTS FOR THE BUSINESSES OF THE COMPANY (IN EACH CASE, WITHIN 100 MILES OF
ANY GEOGRAPHICAL AREA WHERE THE COMPANY OR ITS AFFILIATES MANUFACTURES,
PRODUCES, SELLS, LEASES, RENTS, LICENSES OR OTHERWISE PROVIDES ITS PRODUCTS OR
SERVICES). DURING THE RESTRICTED PERIOD, EMPLOYEE, WITHOUT PRIOR EXPRESS WRITTEN
APPROVAL BY THE BOARD, SHALL NOT (A) ENGAGE IN, OR DIRECTLY OR INDIRECTLY
(WHETHER FOR COMPENSATION OR OTHERWISE) MANAGE, OPERATE, OR CONTROL, OR JOIN OR
PARTICIPATE IN THE MANAGEMENT, OPERATION OR CONTROL OF A COMPETITOR, IN ANY
CAPACITY (WHETHER AS AN EMPLOYEE, OFFICER, DIRECTOR, PARTNER, CONSULTANT, AGENT,
ADVISOR, OR OTHERWISE) OR (B) DEVELOP, EXPAND OR PROMOTE, OR ASSIST IN THE
DEVELOPMENT, EXPANSION OR PROMOTION OF, ANY DIVISION OF AN ENTERPRISE OR THE
BUSINESS INTENDED TO BECOME A COMPETITOR AT ANY TIME AFTER THE END OF THE
RESTRICTED PERIOD OR (C) OWN OR HOLD A PROPRIETARY INTEREST IN, OR DIRECTLY
FURNISH ANY CAPITAL TO, ANY COMPETITOR OF THE COMPANY. EMPLOYEE ACKNOWLEDGES
THAT THE COMPANY’S AND ITS AFFILIATES BUSINESSES ARE CONDUCTED NATIONALLY AND
INTERNATIONALLY AND AGREES THAT THE PROVISIONS IN THE FOREGOING SENTENCE SHALL
OPERATE THROUGHOUT THE UNITED STATES AND THE WORLD (SUBJECT TO THE DEFINITION OF
“COMPETITOR”).


 


(C)           DURING THE RESTRICTED PERIOD, EMPLOYEE, WITHOUT EXPRESS PRIOR
WRITTEN APPROVAL FROM THE BOARD, SHALL NOT SOLICIT ANY OF THE THEN CURRENT
CLIENTS OF THE COMPANY OR ANY OF ITS AFFILIATES OR POTENTIAL CLIENTS OF THE
COMPANY OR ANY OF ITS AFFILIATES WITH WHOM EMPLOYEE HAS HAD DEALINGS OR LEARNED
CONFIDENTIAL INFORMATION WITHIN THE SIX (6) MONTHS PRIOR TO THE DATE EMPLOYEE
CEASES TO BE EMPLOYED BY THE COMPANY FOR ANY EXISTING BUSINESS OF THE COMPANY OR
ANY OF ITS AFFILIATES OR DISCUSS WITH ANY EMPLOYEE OF THE COMPANY OR ANY OF ITS
AFFILIATES INFORMATION OR OPERATIONS OF ANY BUSINESS INTENDED TO COMPETE WITH
THE COMPANY OR ANY OF ITS AFFILIATES. FOR PURPOSES OF THIS SECTION 5.1(C), THE
TERM “CLIENT” MEANS SUPPLIERS AND CORPORATE CLIENTS INCLUDING BUT NOT LIMITED TO
AIRLINES, HOTELS AND COMPANIES WITH CORPORATE ACCOUNTS WITH THE COMPANY, BUT
SHALL NOT INCLUDE INDIVIDUAL “END-USERS” OR ULTIMATE INDIVIDUAL CONSUMERS OF THE
COMPANY’S SERVICES.


 


(D)           DURING THE RESTRICTED PERIOD, EMPLOYEE SHALL NOT INTERFERE WITH
THE EMPLOYEES OR AFFAIRS OF THE COMPANY OR ANY OF ITS AFFILIATES OR SOLICIT OR
INDUCE ANY PERSON WHO IS AN EMPLOYEE OF THE COMPANY OR ANY OF ITS AFFILIATES TO
TERMINATE ANY RELATIONSHIP SUCH PERSON MAY HAVE WITH THE COMPANY OR ANY OF ITS
AFFILIATES, NOR SHALL EMPLOYEE DURING SUCH PERIOD DIRECTLY OR INDIRECTLY ENGAGE,
EMPLOY OR COMPENSATE, OR CAUSE OR PERMIT ANY PERSON WITH WHICH EMPLOYEE MAY BE
AFFILIATED, TO ENGAGE, EMPLOY OR COMPENSATE, ANY EMPLOYEE OF THE COMPANY OR ANY
OF ITS AFFILIATES.


 


(E)           FOR THE PURPOSES OF THIS AGREEMENT, “PROPRIETARY INTEREST” MEANS
ANY LEGAL, EQUITABLE OR OTHER OWNERSHIP, WHETHER THROUGH STOCK HOLDING OR
OTHERWISE, OF AN INTEREST IN A BUSINESS, FIRM OR ENTITY; PROVIDED THAT OWNERSHIP
OF LESS THAN 5% OF ANY CLASS OF EQUITY INTEREST IN A PUBLICLY HELD COMPANY SHALL
NOT BE DEEMED A PROPRIETARY INTEREST.


 


(F)            FROM THE DATE HEREOF WHILE EMPLOYED BY THE COMPANY AND
THEREAFTER, EMPLOYEE SHALL NOT MAKE ANY DISPARAGING OR DEFAMATORY COMMENTS
REGARDING THE COMPANY OR, AFTER TERMINATION OF HIS OR HER EMPLOYMENT
RELATIONSHIP WITH THE COMPANY, MAKE ANY COMMENTS CONCERNING ANY ASPECT OF THE
TERMINATION OF THEIR RELATIONSHIP. THE OBLIGATIONS OF EMPLOYEE

 

7

--------------------------------------------------------------------------------


 


UNDER THIS PARAGRAPH SHALL NOT APPLY TO DISCLOSURES REQUIRED BY APPLICABLE LAW,
REGULATION OR ORDER OF ANY COURT OR GOVERNMENTAL AGENCY.


 


(G)           FROM THE DATE HEREOF WHILE EMPLOYED BY THE COMPANY AND THEREAFTER,
UPON THE COMPANY’S REASONABLE REQUEST, EMPLOYEE WILL USE REASONABLE EFFORTS TO
ASSIST AND COOPERATE WITH THE COMPANY IN CONNECTION WITH THE DEFENSE OR
PROSECUTION OF ANY CLAIM THAT MAY BE MADE AGAINST OR BY THE COMPANY OR ITS
AFFILIATES ARISING OUT OF EVENTS OCCURRING DURING EMPLOYEE’S EMPLOYMENT, OR IN
CONNECTION WITH ANY ONGOING OR FUTURE INVESTIGATION OR DISPUTE OR CLAIM OF ANY
KIND INVOLVING THE COMPANY OR ITS AFFILIATES, INCLUDING ANY PROCEEDING BEFORE
ANY ARBITRAL, ADMINISTRATIVE, REGULATORY, SELF-REGULATORY, JUDICIAL,
LEGISLATIVE, OR OTHER BODY OR AGENCY. EMPLOYEE WILL BE ENTITLED TO REIMBURSEMENT
FOR REASONABLE OUT-OF-POCKET EXPENSES (INCLUDING TRAVEL EXPENSES) INCURRED IN
CONNECTION WITH PROVIDING SUCH ASSISTANCE.


 


(H)           THE PERIOD OF TIME DURING WHICH THE PROVISIONS OF THIS SECTION 5.1
SHALL BE IN EFFECT SHALL BE EXTENDED BY THE LENGTH OF TIME DURING WHICH EMPLOYEE
IS IN BREACH OF THE TERMS HEREOF AS DETERMINED BY ANY COURT OF COMPETENT
JURISDICTION ON THE COMPANY’S APPLICATION FOR INJUNCTIVE RELIEF.


 


(I)            EMPLOYEE AGREES THAT THE RESTRICTIONS CONTAINED IN THIS SECTION
5.1 ARE AN ESSENTIAL ELEMENT OF THE COMPENSATION EMPLOYEE IS GRANTED HEREUNDER
AND BUT FOR EMPLOYEE’S AGREEMENT TO COMPLY WITH SUCH RESTRICTIONS, THE COMPANY
WOULD NOT HAVE ENTERED INTO THIS AGREEMENT.


 


(J)            IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT ALTHOUGH EMPLOYEE AND
THE COMPANY CONSIDER THE RESTRICTIONS CONTAINED IN THIS SECTION 5.1 TO BE
REASONABLE, IF A FINAL JUDICIAL DETERMINATION IS MADE BY A COURT OF COMPETENT
JURISDICTION THAT THE TIME OR TERRITORY OR ANY OTHER RESTRICTION CONTAINED IN
THIS AGREEMENT IS AN UNENFORCEABLE RESTRICTION AGAINST EMPLOYEE, THE PROVISIONS
OF THIS AGREEMENT SHALL NOT BE RENDERED VOID BUT SHALL BE DEEMED AMENDED TO
APPLY AS TO SUCH MAXIMUM TIME AND TERRITORY AND TO SUCH MAXIMUM EXTENT AS SUCH
COURT MAY JUDICIALLY DETERMINE OR INDICATE TO BE ENFORCEABLE. ALTERNATIVELY, IF
ANY COURT OF COMPETENT JURISDICTION FINDS THAT ANY RESTRICTION CONTAINED IN THIS
AGREEMENT IS UNENFORCEABLE, AND SUCH RESTRICTION CANNOT BE AMENDED SO AS TO MAKE
IT ENFORCEABLE, SUCH FINDING SHALL NOT AFFECT THE ENFORCEABILITY OF ANY OF THE
OTHER RESTRICTIONS CONTAINED HEREIN.


 

5.2.          Confidentiality.

 


(A)           EMPLOYEE WILL NOT AT ANY TIME (WHETHER DURING OR AFTER EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY) (X) RETAIN OR USE FOR THE BENEFIT, PURPOSES OR
ACCOUNT OF EMPLOYEE OR ANY OTHER PERSON; OR (Y) DISCLOSE, DIVULGE, REVEAL,
COMMUNICATE, SHARE, TRANSFER OR PROVIDE ACCESS TO ANY PERSON OUTSIDE THE COMPANY
(OTHER THAN ITS PROFESSIONAL ADVISERS WHO ARE BOUND BY CONFIDENTIALITY
OBLIGATIONS), ANY NON-PUBLIC, PROPRIETARY OR CONFIDENTIAL INFORMATION (INCLUDING
WITHOUT LIMITATION TRADE SECRETS, KNOW-HOW, RESEARCH AND DEVELOPMENT, SOFTWARE,
DATABASES, INVENTIONS, PROCESSES, FORMULAE, TECHNOLOGY, DESIGNS AND OTHER
INTELLECTUAL PROPERTY, INFORMATION CONCERNING FINANCES, INVESTMENTS, PROFITS,
PRICING, COSTS, PRODUCTS, SERVICES, VENDORS, CUSTOMERS, CLIENTS, PARTNERS,
INVESTORS, PERSONNEL, COMPENSATION, RECRUITING, TRAINING, ADVERTISING, SALES,
MARKETING, PROMOTIONS, GOVERNMENT AND REGULATORY ACTIVITIES AND APPROVALS)
CONCERNING THE PAST, CURRENT OR FUTURE BUSINESS, ACTIVITIES AND OPERATIONS OF
THE COMPANY OR ITS AFFILIATES

 

8

--------------------------------------------------------------------------------


 


AND/OR ANY THIRD PARTY THAT HAS DISCLOSED OR PROVIDED ANY OF SAME TO THE COMPANY
ON A CONFIDENTIAL BASIS (“CONFIDENTIAL INFORMATION”) WITHOUT THE PRIOR WRITTEN
AUTHORIZATION OF THE BOARD.


 


(B)           “CONFIDENTIAL INFORMATION” SHALL NOT INCLUDE ANY INFORMATION THAT
IS (I) GENERALLY KNOWN TO THE INDUSTRY OR THE PUBLIC OTHER THAN AS A RESULT OF
EMPLOYEE’S BREACH OF THIS COVENANT OR ANY BREACH OF OTHER CONFIDENTIALITY
OBLIGATIONS BY THIRD PARTIES; (II) MADE LEGITIMATELY AVAILABLE TO EMPLOYEE BY A
THIRD PARTY WITHOUT BREACH OF ANY CONFIDENTIALITY OBLIGATION; OR (III) REQUIRED
BY LAW TO BE DISCLOSED; PROVIDED THAT EMPLOYEE SHALL GIVE PROMPT WRITTEN NOTICE
TO THE COMPANY OF SUCH REQUIREMENT, DISCLOSE NO MORE INFORMATION THAN IS SO
REQUIRED, AND COOPERATE, AT THE COMPANY’S COST, WITH ANY ATTEMPTS BY THE COMPANY
TO OBTAIN A PROTECTIVE ORDER OR SIMILAR TREATMENT.


 


(C)           EXCEPT AS REQUIRED BY LAW, EMPLOYEE WILL NOT DISCLOSE TO ANYONE,
OTHER THAN EMPLOYEE’S IMMEDIATE FAMILY AND LEGAL OR FINANCIAL ADVISORS, THE
EXISTENCE OR CONTENTS OF THIS AGREEMENT (UNLESS THIS AGREEMENT SHALL BE PUBLICLY
AVAILABLE AS A RESULT OF A REGULATORY FILING MADE BY THE COMPANY OR ITS
AFFILIATES); PROVIDED THAT EMPLOYEE MAY DISCLOSE TO ANY PROSPECTIVE FUTURE
EMPLOYER THE PROVISIONS OF SECTION 5 OF THIS AGREEMENT PROVIDED THEY AGREE TO
MAINTAIN THE CONFIDENTIALITY OF SUCH TERMS.


 


(D)           UPON TERMINATION OF EMPLOYEE’S EMPLOYMENT WITH THE COMPANY FOR ANY
REASON, EMPLOYEE SHALL (X) CEASE AND NOT THEREAFTER COMMENCE USE OF ANY
CONFIDENTIAL INFORMATION OR INTELLECTUAL PROPERTY (INCLUDING WITHOUT LIMITATION,
ANY PATENT, INVENTION, COPYRIGHT, TRADE SECRET, TRADEMARK, TRADE NAME, LOGO,
DOMAIN NAME OR OTHER SOURCE INDICATOR) OWNED OR USED BY THE COMPANY OR ITS
AFFILIATES; (Y) IMMEDIATELY DESTROY, DELETE, OR RETURN TO THE COMPANY, AT THE
COMPANY’S OPTION, ALL ORIGINALS AND COPIES IN ANY FORM OR MEDIUM (INCLUDING
MEMORANDA, BOOKS, PAPERS, PLANS, COMPUTER FILES, LETTERS AND OTHER DATA) IN
EMPLOYEE’S POSSESSION OR CONTROL (INCLUDING ANY OF THE FOREGOING STORED OR
LOCATED IN EMPLOYEE’S OFFICE, HOME, LAPTOP OR OTHER COMPUTER, WHETHER OR NOT
COMPANY PROPERTY) THAT CONTAIN CONFIDENTIAL INFORMATION OR OTHERWISE RELATE TO
THE BUSINESS OF THE COMPANY AND ITS AFFILIATES, EXCEPT THAT EMPLOYEE MAY RETAIN
ONLY THOSE PORTIONS OF ANY PERSONAL NOTES, NOTEBOOKS AND DIARIES THAT DO NOT
CONTAIN ANY CONFIDENTIAL INFORMATION; AND (Z) NOTIFY AND FULLY COOPERATE WITH
THE COMPANY REGARDING THE DELIVERY OR DESTRUCTION OF ANY OTHER CONFIDENTIAL
INFORMATION OF WHICH EMPLOYEE IS OR BECOMES AWARE.


 

5.3.          Intellectual Property.

 


(A)           IF EMPLOYEE HAS CREATED, INVENTED, DESIGNED, DEVELOPED,
CONTRIBUTED TO OR IMPROVED ANY WORKS OF AUTHORSHIP, INVENTIONS, INTELLECTUAL
PROPERTY, MATERIALS, DOCUMENTS OR OTHER WORK PRODUCT (INCLUDING WITHOUT
LIMITATION, RESEARCH, REPORTS, SOFTWARE, DATABASES, SYSTEMS, APPLICATIONS,
PRESENTATIONS, TEXTUAL WORKS, CONTENT, OR AUDIOVISUAL MATERIALS) (“WORKS”),
EITHER ALONE OR WITH THIRD PARTIES, PRIOR TO EMPLOYEE’S EMPLOYMENT BY THE
COMPANY, THAT ARE RELEVANT TO OR IMPLICATED BY SUCH EMPLOYMENT (“PRIOR WORKS”),
EMPLOYEE HEREBY GRANTS THE COMPANY A PERPETUAL, NON-EXCLUSIVE, ROYALTY-FREE,
WORLDWIDE, ASSIGNABLE, SUBLICENSABLE LICENSE UNDER ALL RIGHTS AND INTELLECTUAL
PROPERTY RIGHTS (INCLUDING RIGHTS UNDER PATENT, INDUSTRIAL PROPERTY, COPYRIGHT,
TRADEMARK, TRADE SECRET, UNFAIR COMPETITION AND RELATED LAWS) THEREIN FOR ALL
PURPOSES IN CONNECTION WITH THE COMPANY’S CURRENT AND FUTURE BUSINESS.

 

9

--------------------------------------------------------------------------------


 


(B)           IF EMPLOYEE CREATES, INVENTS, DESIGNS, DEVELOPS, CONTRIBUTES TO OR
IMPROVES ANY WORKS, EITHER ALONE OR WITH THIRD PARTIES, AT ANY TIME DURING
EMPLOYEE’S EMPLOYMENT BY THE COMPANY AND WITHIN THE SCOPE OF SUCH EMPLOYMENT
AND/OR WITH THE USE OF ANY THE COMPANY RESOURCES (“COMPANY WORKS”), EMPLOYEE
SHALL PROMPTLY AND FULLY DISCLOSE SAME TO THE COMPANY AND HEREBY IRREVOCABLY
ASSIGNS, TRANSFERS AND CONVEYS, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW, ALL RIGHTS AND INTELLECTUAL PROPERTY RIGHTS THEREIN (INCLUDING RIGHTS UNDER
PATENT, INDUSTRIAL PROPERTY, COPYRIGHT, TRADEMARK, TRADE SECRET, UNFAIR
COMPETITION AND RELATED LAWS) TO THE COMPANY TO THE EXTENT OWNERSHIP OF ANY SUCH
RIGHTS DOES NOT VEST ORIGINALLY IN THE COMPANY.


 


(C)           EMPLOYEE AGREES TO KEEP AND MAINTAIN ADEQUATE AND CURRENT WRITTEN
RECORDS (IN THE FORM OF NOTES, SKETCHES, DRAWINGS, AND ANY OTHER FORM OR MEDIA
REQUESTED BY THE COMPANY) OF ALL COMPANY WORKS. THE RECORDS WILL BE AVAILABLE TO
AND REMAIN THE SOLE PROPERTY AND INTELLECTUAL PROPERTY OF THE COMPANY AT ALL
TIMES.


 


(D)           EMPLOYEE SHALL TAKE ALL REQUESTED ACTIONS AND EXECUTE ALL
REQUESTED DOCUMENTS (INCLUDING ANY LICENSES OR ASSIGNMENTS REQUIRED BY A
GOVERNMENT CONTRACT) AT THE COMPANY’S EXPENSE (BUT WITHOUT FURTHER REMUNERATION)
TO ASSIST THE COMPANY IN VALIDATING, MAINTAINING, PROTECTING, ENFORCING,
PERFECTING, RECORDING, PATENTING OR REGISTERING ANY OF THE COMPANY’S RIGHTS IN
THE PRIOR WORKS AND COMPANY WORKS. IF THE COMPANY IS UNABLE FOR ANY OTHER REASON
TO SECURE EMPLOYEE’S SIGNATURE ON ANY DOCUMENT FOR THIS PURPOSE, THEN EMPLOYEE
HEREBY IRREVOCABLY DESIGNATES AND APPOINTS THE COMPANY AND ITS DULY AUTHORIZED
OFFICERS AND AGENTS AS EMPLOYEE’S AGENT AND ATTORNEY IN FACT, TO ACT FOR AND IN
EMPLOYEE’S BEHALF AND STEAD TO EXECUTE ANY DOCUMENTS AND TO DO ALL OTHER
LAWFULLY PERMITTED ACTS IN CONNECTION WITH THE FOREGOING.


 


(E)           EMPLOYEE SHALL NOT IMPROPERLY USE FOR THE BENEFIT OF, BRING TO ANY
PREMISES OF, DIVULGE, DISCLOSE, COMMUNICATE, REVEAL, TRANSFER OR PROVIDE ACCESS
TO, OR SHARE WITH THE COMPANY ANY CONFIDENTIAL, PROPRIETARY OR NON-PUBLIC
INFORMATION OR INTELLECTUAL PROPERTY RELATING TO A FORMER EMPLOYER OR OTHER
THIRD PARTY WITHOUT THE PRIOR WRITTEN PERMISSION OF SUCH THIRD PARTY. EMPLOYEE
HEREBY INDEMNIFIES, HOLDS HARMLESS AND AGREES TO DEFEND THE COMPANY AND ITS
OFFICERS, DIRECTORS, PARTNERS, EMPLOYEES, AGENTS AND REPRESENTATIVES FROM ANY
BREACH OF THE FOREGOING COVENANT. EMPLOYEE SHALL COMPLY WITH ALL RELEVANT
POLICIES AND GUIDELINES OF THE COMPANY, INCLUDING REGARDING THE PROTECTION OF
CONFIDENTIAL INFORMATION AND INTELLECTUAL PROPERTY AND POTENTIAL CONFLICTS OF
INTEREST. EMPLOYEE ACKNOWLEDGES THAT THE COMPANY MAY AMEND ANY SUCH POLICIES AND
GUIDELINES FROM TIME TO TIME, AND THAT EMPLOYEE REMAINS AT ALL TIMES BOUND BY
THEIR MOST CURRENT VERSION.


 

5.4.          Specific Performance. Employee acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of this Section 5 would be inadequate and the Company would suffer
irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, Employee agrees that, in the event of such a breach or
threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to cease making any payments or providing
any benefit otherwise required by this Agreement and obtain equitable relief in
the form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.
Without limiting the generality of the foregoing, neither party

 

10

--------------------------------------------------------------------------------


 

shall oppose any motion the other party may make for any expedited discovery or
hearing in connection with any alleged breach of this Section 5.

 

5.5.          Survival. The provisions of this Section 5 shall survive the
termination of Employee’s employment for any reason.

 

SECTION 6

 

MISCELLANEOUS

 

6.1.          Tax Issues and Withholding. Employee acknowledges that he or she
is relying solely on his or her own tax advisors and not on any statements or
representations of the Company or any of its agents. Employee understands that
he or she (and not the Company) shall be responsible for any tax liability that
may arise as a result of this investment or the transactions contemplated by
this Agreement. The Company’s obligations under this Agreement shall be subject
to all applicable tax and other withholding requirements, and the Company shall,
to the extent permitted by law, have the right to deduct any withholding amounts
from any payment or transfer of any kind otherwise due to Employee.

 

6.2.          Employment of Employee. Nothing in this Agreement confers upon
Employee the right to continue in the employ of the Company or any of its
affiliates, entitles Employee to any right or benefit not set forth in this
Agreement or interferes with or limits in any way the right of the Company to
terminate Employee’s employment.

 

6.3.          Stockholder Rights. Subject to the restrictions set forth in the
Plan and this Agreement, Employee shall possess all incidents of ownership of
the shares of Restricted Stock granted hereunder, including the right to receive
dividends with respect to such shares of Restricted Stock, as set forth in
Section 4.2 above, and the right to vote such shares of Restricted Stock.

 

6.4.          Equitable Adjustments. The Restricted Stock shall be subject to
adjustment as provided in Section 5 of the Plan.

 

6.5.          Calculation of Benefits. Neither the Restricted Stock nor any
Shares issued upon vesting of the Restricted Stock shall be deemed compensation
or taken into account for purposes of determining benefits or contributions
under any retirement or other qualified or nonqualified plans of the Company or
any employment/severance or change in control agreement to which Employee is a
party and shall not affect any benefits, or contributions to benefits, under any
other benefit plan of any kind or any applicable law or regulation now or
subsequently in effect under which the availability or amount of benefits or
contributions is related to level of compensation. It is specifically agreed by
the parties that any benefits that Employee may receive or derive from this
Agreement will not be considered as salary for calculating any severance payment
that may be payable to Employee in the event of a termination of employment.

 

11

--------------------------------------------------------------------------------


 

6.6.          Remedies.

 


(A)           THE RIGHTS AND REMEDIES PROVIDED BY THIS AGREEMENT ARE CUMULATIVE
AND THE USE OF ANY ONE RIGHT OR REMEDY BY ANY PARTY SHALL NOT PRECLUDE OR WAIVE
ITS RIGHT TO USE ANY OR ALL OTHER REMEDIES. THESE RIGHTS AND REMEDIES ARE GIVEN
IN ADDITION TO ANY OTHER RIGHTS THE PARTIES MAY HAVE AT LAW OR IN EQUITY.


 


(B)           EXCEPT WHERE A TIME PERIOD IS OTHERWISE SPECIFIED, NO DELAY ON THE
PART OF ANY PARTY IN THE EXERCISE OF ANY RIGHT, POWER, PRIVILEGE OR REMEDY
HEREUNDER SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY EXERCISE OR PARTIAL
EXERCISE OF ANY SUCH RIGHT, POWER, PRIVILEGE OR REMEDY PRECLUDE ANY FURTHER
EXERCISE THEREOF OR THE EXERCISE OF ANY RIGHT, POWER, PRIVILEGE OR REMEDY.


 

6.7.          Waivers and Amendments. The respective rights and obligations of
the Company and Employee under this Agreement may be waived (either generally or
in a particular instance, either retroactively or prospectively, and either for
a specified period of time or indefinitely) by such respective party. This
Agreement may be amended only with the written consent of a duly authorized
representative of the Company and Employee.

 

6.8.          Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Illinois.

 

6.9.          CONSENT TO JURISDICTION.

 


(A)           EACH OF THE PARTIES HERETO HEREBY CONSENTS TO THE EXCLUSIVE
JURISDICTION OF ALL STATE AND FEDERAL COURTS LOCATED IN THE STATE OF ILLINOIS,
AS WELL AS TO THE JURISDICTION OF ALL COURTS TO WHICH AN APPEAL MAY BE TAKEN
FROM SUCH COURTS, FOR THE PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING
ARISING OUT OF, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY, INCLUDING, WITHOUT LIMITATION, ANY PROCEEDING RELATING TO
ANCILLARY MEASURES IN AID OF ARBITRATION, PROVISIONAL REMEDIES AND INTERIM
RELIEF, OR ANY PROCEEDING TO ENFORCE ANY ARBITRAL DECISION OR AWARD. EACH PARTY
HEREBY EXPRESSLY WAIVES ANY AND ALL RIGHTS TO BRING ANY SUIT, ACTION OR OTHER
PROCEEDING IN OR BEFORE ANY COURT OR TRIBUNAL OTHER THAN THE COURTS DESCRIBED
ABOVE AND COVENANTS THAT IT SHALL NOT SEEK IN ANY MANNER TO RESOLVE ANY DISPUTE
OTHER THAN AS SET FORTH IN THIS SECTION 5.10 OR TO CHALLENGE OR SET ASIDE ANY
DECISION, AWARD OR JUDGMENT OBTAINED IN ACCORDANCE WITH THE PROVISIONS HEREOF.


 


(B)           EACH OF THE PARTIES HERETO HEREBY EXPRESSLY WAIVES ANY AND ALL
OBJECTIONS IT MAY HAVE TO VENUE, INCLUDING, WITHOUT LIMITATION, THE
INCONVENIENCE OF SUCH FORUM, IN ANY OF SUCH COURTS. IN ADDITION, EACH OF THE
PARTIES CONSENTS TO THE SERVICE OF PROCESS BY PERSONAL SERVICE OR ANY MANNER IN
WHICH

 

12

--------------------------------------------------------------------------------


 


NOTICES MAY BE DELIVERED HEREUNDER IN ACCORDANCE WITH SECTION 5.14 OF THIS
AGREEMENT.


 

6.10.        Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY VOLUNTARILY
AND IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR OTHER PROCEEDING BROUGHT
IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

6.11.        Successors and Assigns. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, permitted assigns, heirs, executors and administrators of
the parties hereto.

 

6.12.        Entire Agreement. This Agreement constitutes the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersedes all prior communications, representations and
negotiations in respect thereto.

 

6.13.        Notices. All demands, notices, requests, consents and other
communications required or permitted under this Agreement shall be in writing
and shall be personally delivered or sent by facsimile machine (with a
confirmation copy sent by one of the other methods authorized in this Section
6.13), reputable commercial overnight delivery service (including Federal
Express and U.S. Postal Service overnight delivery service) or, deposited with
the U.S. Postal Service mailed first class, registered or certified mail,
postage prepaid, as set forth below:

 

If to the Company, addressed to:

 

Orbitz Worldwide, Inc.
Legal Department
500 W. Madison Street
Chicago, Illinois 60606
Attention:  General Counsel
Fax:  (312) 894-4856

 

If to TDS, addressed to:

 

TDS Investor (Cayman) L.P.
c/o Travelport Inc.
405 Lexington Avenue, 57th Floor
New York, NY  10174
Attention:  Eric Bock, General Counsel
Fax:  (212) 915-9169

 

If to Employee, to the address set forth on the signature page of this Agreement
or at the current address listed in the Company’s records.

 

Notices shall be deemed given upon the earlier to occur of (i) receipt by the
party to whom such notice is directed; (ii) if sent by facsimile machine, on the
day (other than a Saturday, Sunday or legal holiday in the jurisdiction to which
such notice is directed) such notice is sent if sent (as evidenced by the
facsimile confirmed receipt) prior to 5:00 p.m. Eastern Time and, if sent after

 

13

--------------------------------------------------------------------------------


 

5:00 p.m. Eastern Time, on the day (other than a Saturday, Sunday or legal
holiday in the jurisdiction to which such notice is directed) after which such
notice is sent; (iii) on the first business day (other than a Saturday, Sunday
or legal holiday in the jurisdiction to which such notice is directed) following
the day the same is deposited with the commercial courier if sent by commercial
overnight delivery service; or (iv) the fifth day (other than a Saturday, Sunday
or legal holiday in the jurisdiction to which such notice is directed) following
deposit thereof with the U.S. Postal Service as aforesaid. Each party, by notice
duly given in accordance therewith, may specify a different address for the
giving of any notice hereunder.

 

6.14.        No Third Party Beneficiaries. There are no third party
beneficiaries of this Agreement.

 

6.15.        Incorporation of Plan; Acknowledgment. The Plan as may be amended
from time to time is hereby incorporated herein by reference and made a part
hereof, and the Restricted Stock and this Agreement are subject to all terms and
conditions of the Plan. In the event of any inconsistency between the Plan and
this Agreement, the provisions of the Plan shall govern. By signing this
Agreement, Employee acknowledges having received and read a copy of the Plan.

 

6.16.        Consent. In the course of Employee’s employment, the Company may
obtain or have access to certain information about Employee and Employee’s
employment, such as information about Employee’s job, appraisals, performance,
health, compensation, benefits, training, absence, education, contact details,
disabilities, social security number (or equivalent) and information obtained
from references or background checks (collectively, “Personal Information”). The
Company will use Personal Information in connection with Employee’s employment,
to provide Employee with health and other benefits, and in order to fulfill its
legal and regulatory obligations. Due to the global nature of the Company’s
business and the need to centralize the Company’s information and technology
storage systems, the Company may transfer, use or store Employee’s Personal
Information in a country or continent outside the country where Employee works
or lives, and may also transfer Employee’s Personal Information to its other
group companies, to its insurers and service providers as necessary or
appropriate, and to any party that it merges with or which purchases all or a
substantial portion of its assets, shares, or business (any of which may also be
located outside the country or continent where Employee works or lives). The
Company may also disclose Employee’s Personal Information when it is legally
required to do so or to governmental, fiscal or regulatory authorities (for
example, to tax authorities in order to calculate Employee’s appropriate
taxation, compensation or salary payments). The Company may disclose Personal
Information as noted above, including to any of the third parties and for any of
the reasons listed above, without further notice to Employee. By signing below,
Employee consents to the Company collecting, retaining, disclosing and using
Personal Information as outlined above, and to transfer such information
internationally and/or to third parties for these purposes.

 

14

--------------------------------------------------------------------------------


 

6.17.        Severability; Titles and Subtitles; Gender; Singular and Plural;
Counterparts; Facsimile.

 


(A)           IN CASE ANY PROVISION OF THIS AGREEMENT SHALL BE INVALID, ILLEGAL
OR UNENFORCEABLE, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING
PROVISIONS OF THIS AGREEMENT SHALL NOT IN ANY WAY BE AFFECTED OR IMPAIRED
THEREBY.


 


(B)           THE TITLES OF THE SECTIONS AND SUBSECTIONS OF THIS AGREEMENT ARE
FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT TO BE CONSIDERED IN CONSTRUING
THIS AGREEMENT.


 


(C)           THE USE OF ANY GENDER IN THIS AGREEMENT SHALL BE DEEMED TO INCLUDE
THE OTHER GENDERS, AND THE USE OF THE SINGULAR IN THIS AGREEMENT SHALL BE DEEMED
TO INCLUDE THE PLURAL (AND VICE VERSA), WHEREVER APPROPRIATE.


 


(D)           THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH
OF WHICH SHALL BE AN ORIGINAL, BUT ALL OF WHICH TOGETHER CONSTITUTE ONE
INSTRUMENT.


 


(E)           COUNTERPARTS OF THIS AGREEMENT (OR APPLICABLE SIGNATURE PAGES
HEREOF) THAT ARE MANUALLY SIGNED AND DELIVERED BY FACSIMILE TRANSMISSION SHALL
BE DEEMED TO CONSTITUTE SIGNED ORIGINAL COUNTERPARTS HEREOF AND SHALL BIND THE
PARTIES SIGNING AND DELIVERING IN SUCH MANNER.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, TDS, Orbitz and Employee have executed this Agreement as of
the day and year first written above.

 

 

 

Orbitz Worldwide, Inc.

 

 

 

 

 

By:

 

 

 

Name:  Katherine Andreasen

 

Title:  SVP, Human Resources

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

Name:

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Telephone No.

 

 

 

Fax No.

 

 

 

WWID No.

 

 

 

 

 

 

 

 

 

 

 

For purposes of Section 2 only:

 

 

 

 

 

TDS Investor (Cayman) L.P.

 

 

 

 

 

By:

 

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

Exhibit A – 2007 Equity and Incentive Plan

 

 

(Distributed Separately)

 

--------------------------------------------------------------------------------
